Citation Nr: 0017031	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  87-21 312	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
schizophrenia, rated as 70 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1972.  

By rating action in March 1983, the RO denied the veteran's 
claim for a rating in excess of 50 percent for the service-
connected schizophrenia.  The veteran appealed from this 
action.  

In a decision promulgated on December 4, 1987, the Board of 
Veterans' Appeals (Board) assigned an increased rating of 70 
percent for the service-connected schizophrenia.  In a rating 
action of January 1988, the RO assigned the 70 percent 
rating, effective on January 13, 1983.  

In December 1992, the veteran filed another claim for 
increase.  In a rating decision of April 1993, the RO 
assigned a 100 percent rating for the service-connected 
schizophrenia, effective on January 7, 1992.  

The veteran died on January [redacted], 1997.  The veteran's 
widow submitted a claim for service connection for the cause 
of the veteran's death, which was denied by the RO by rating 
action in March 1997.  The appellant has perfected an appeal 
regarding the issue of service connection for the cause of 
the veteran's death.  

In December 1998, a Motion for Reconsideration of the 
December 1987 Board decision was presented.  Reconsideration 
of the December 1987 Board decision was ordered by the 
authority granted to the Chairman in 38 U.S.C. § 7103, and 
the case is now before an enlarged panel composed of Members 
of the Board.  

The decision promulgated by the enlarged panel will replace 
the December 1987 Board decision and will be the final 
decision of the Board.  38 U.S.C.A. § 7103.  



FINDING OF FACT

Subsequent to the filing of the claim for increase on January 
13, 1983, the service-connected schizophrenia was shown to be 
manifested by frequent hospitalizations, persistent suicidal 
ideations and active hallucinations and to have likely 
resulted in total social and industrial inadaptability.  



CONCLUSION OF LAW

The criteria have been met for the assignment of a 100 
percent rating for the service-connected schizophrenia for 
the period beginning on January 13, 1983.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.132 including Diagnostic Code 9204 (1996).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran submitted his claim for an increased rating for 
the service-connected schizophrenia on January 13, 1983.  At 
the time he submitted his claim, a 50 percent rating was in 
effect for that disability.  

On VA examination in March 1983, the veteran reported that he 
was depressed and at times suicidal.  He complained of racing 
thoughts and the inability to control his thoughts.  It was 
noted that he had been treated at the Mental Hygiene Clinic 
for the previous 4 to 5 months and the examiner indicated 
that he needed outpatient treatment to maintain the current 
level of marginal adjustment in the community.  It was noted 
that he was socially isolated and had reported hearing 
voices.  The examiner noted that the veteran had not worked 
in many years, was showing significant social and industrial 
inadaptability and appeared to be unemployable.  The examiner 
indicated that the veteran was showing poor reality testing.  
Although not acutely psychotic, he had been functioning at a 
marginal level.  It was indicated that he was responding to 
auditory hallucinations.  His insight, judgment and reasoning 
were poor.  He was correctly oriented and his memory was 
intact.  The impression was that of schizophrenia, chronic, 
undifferentiated type.

On VA examination in March 1984, it was noted that the 
veteran was hospitalized.  The veteran reported that the 
reason for hospitalization was severe depression and suicidal 
thoughts.  It was noted that he last worked in October 1983 
and that he presently was showing severe social and 
industrial inadaptability.  It was indicated that he appeared 
to be unemployable.  The examiner indicated that he was 
functioning at a psychotic proportion and was showing poor 
reality testing.  At times, he had loose association of 
ideas, and his speech was irrelevant and illogical.  His 
affect was shallow and somewhat inappropriate.  He was highly 
anxious and showing a moderate degree of depression.  He was 
actively hallucinating and responding to auditory 
hallucinations.  He was oriented to time, date, place and 
person and memory was intact.  His insight, judgment, and 
reasoning were poor.  The diagnosis was that of 
schizophrenia, chronic, undifferentiated type, with acute 
exacerbation.

VA hospital summaries dated from February to April 1984, from 
October to November 1984 and in November 1985 show that the 
veteran was hospitalized for treatment of his service-
connected psychiatric disorder.

On VA examination in January 1986, it was noted that the 
veteran had been hospitalized in November 1985 and had been 
psychotic at that time.  On examination, he appeared very 
anxious and tense.  The veteran reported episodes of 
headaches and depression.  He reported that he thought he was 
losing control of his mind.  The examiner noted that his 
socialization was very poor, his sleep was impaired, his 
appetite was erratic and his concentration was poor.  It was 
noted that he was withdrawn and suspicious.  He reported 
hearing voices.  The examiner indicated that he was in 
contact with reality and oriented to time, place and self.  
The diagnosis was that of chronic schizophrenia, paranoid 
type, in partial remission.

A June 1986 VA hospital summary shows that the veteran was 
admitted with a chief complaint of suicide.  It was noted 
that he had been irregularly discharged in April 1986.  It 
was indicated that he reported that he had not been taking 
his medications regularly.  On mental status examination, his 
affect was fair, and his mood was depressed.  Speech was 
nonspontaneous and unelaborated, but coherent, relevant and 
goal directed.  He denied any visual or auditory 
hallucinations, but admitted to delusions of paranoid 
thinking.  He admitted to suicidal thoughts for the previous 
few weeks and currently.  He was oriented to time, place and 
person.  Insight to the illness at present and judgment were 
impaired.  The diagnosis was that of schizophrenia, chronic, 
paranoid type, with acute exacerbation.

An October 1986 VA hospital summary shows that the veteran 
was again admitted for a chief complaint of threatening 
suicide.  It was noted that he had had numerous admissions 
and carried a diagnosis of schizophrenia.  It was noted that 
he reported working for one week and indicated that he was 
unable to hold a job.  He reported suicidal thoughts for a 
long time with plans of shooting himself with a gun.  He 
reported that he had no friends, did not socialize and had 
poor communication with his wife.  It was noted that his wife 
was handicapped, and that he had one son and was unemployed.  
On mental status examination, the examiner noted that he was 
very passively uncooperative and vague.  His speech was 
nonspontaneous, coherent and relevant.  The examiner noted 
that the veteran was evasive at times.  His mood was sad and 
his affect was flat.  There was poverty of thought content.  
He denied hallucinations and homicidal thoughts.  He was 
oriented in all three spheres.  Insight into his illness was 
limited and judgment was fair.  The diagnosis was that of 
chronic undifferentiated type schizophrenia.    

A June to July 1987 VA hospital summary shows that the 
veteran reported that he had been decompensating for the 
previous four months.  He reported arguments with his wife 
and thoughts of separation.  He reported that he could not 
cope with the stress of marriage and that he had no money.  
He indicated that he had no friends and did not socialize.  
He reported difficulty sleeping, poor appetite and suicidal 
thoughts.  

On mental status examination, affect was restricted with 
inappropriate smiling when talking about suicidal thoughts.  
He was coherent and relevant.  It was noted that he was 
tangential and evasive at times.  He denied hearing voices 
and admitted to seeing crawling bugs.  He was vague about 
paranoid thoughts and stated that people could read his 
thoughts and were against him.  He admitted to suicidal 
thoughts but denied any plans.  He denied any homicidal 
thoughts or plans.  He was alert and oriented.  His judgment 
and insight were fair.  The diagnosis remained that of 
chronic undifferented type schizophrenia.

An October to November 1987 VA hospital summary shows that 
the veteran reported that he was separated from his wife and 
living alone.  He reported that he was becoming increasingly 
dysphoric with periods of tearfulness and sleep disturbance.  
He indicated that two days previously, he began to have 
thoughts of overdosing on pills.  He reported living a 
withdrawn and isolated lifestyle since the separation.  

On mental status examination, the veteran had a sad facial 
expression and was episodically tearful.  The examiner noted 
that eye contact was notable for staring and reduced 
blinking.  Speech was not spontaneous, under-elaborated, 
poorly enunciated, appropriate in weight and low in volume.  
Affect was restricted for the most part, but became deranged 
in the latter part of the interview.  Mood was largely 
dysphoric, and thought content revolved around futility of 
future existence.  It was noted that he endorsed recent 
suicidal ideations and denied current suicidal intent but 
still subscribed to some escapist morbid ideation.  He denied 
delusions but subscribed to referential and persecutory 
ideation.  It was indicated that social judgment was fair and 
insight was limited to his illness.  The diagnosis was that 
of schizophrenia, chronic paranoid type.  



	II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  A finding of a well-
grounded claim invokes VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1996).  

The Board concludes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  All relevant 
facts have been properly developed, and no further assistance 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

The veteran's service-connected schizophrenia is rated under 
Diagnostic Code 9204.  Under the General Rating Formula for 
Psychoneurotic Disorders, in effect until November 1996, a 
100 percent evaluation is assigned when there are active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  A 70 percent rating is assigned 
when there is lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, to include Code 9204 (1996).  

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability. 38 C.F.R. § 4.130 (1996).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record. 38 C.F.R. § 4.129 (1996).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were revised effective on 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. at 312-13.  

However, these revisions came into effect subsequent to the 
effective date of the current 100 percent rating for 
schizophrenia and, consequently, are not applicable in this 
case.  The effective date of an increase in compensation 
under a new regulation cannot be prior to the effective date 
of the act or administrative issue.  See 38 U.S.C.A. 
§ 5110(g) (1999).  

Upon consideration of the objective medical evidence of 
record, the Board concludes that the evidence of record 
subsequent to the filing of the claim for increase on January 
13, 1983 supports the assignment of a 100 percent rating for 
the service-connected schizophrenia.  The clinical evidence 
of record shows that the veteran had numerous 
hospitalizations for treatment of schizophrenia with findings 
of suicidal ideations and hallucinations since filing his 
claim in January 1983.  

The findings shown on the VA examination reports of record, 
beginning in March 1983, show that the veteran was socially 
isolated and functioning at a marginal level.  The record 
shows that the veteran had had very frequent 
hospitalizations, persistent suicidal ideations and 
hallucinations as a result of his service-connected 
schizophrenia.  

The Board finds that the disability picture referable to the 
service-connected schizophrenia more nearly approximates the 
level consistent with total social and industrial 
inadaptability required for the assignment of a 100 percent 
rating.  

Accordingly, the Board finds that a 100 percent rating for 
service-connected schizophrenia, effective on January 13, 
1983, is shown to have been warranted.  




ORDER

A 100 percent rating for service-connected schizophrenia, 
effective on January 13, 1983 is granted, subject to the 
regulations controlling to disbursement of VA monetary 
benefits.  



			
	ANDREW J. MULLEN	G. H. SHUFELT
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	L.W. TOBIN
Member, Board of Veterans' Appeals



			
	BARBARA B. COPELAND	MARK F. HALSEY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals



 

